

115 HR 6047 IH: Synthetic Abuse and Labeling of Toxic Substances Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6047IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Thornberry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act relating to controlled substance analogues.
	
 1.Short titleThis Act may be cited as the Synthetic Abuse and Labeling of Toxic Substances Act of 2018 or the SALTS Act. 2.Controlled substance analoguesSection 203 of the Controlled Substances Act (21 U.S.C. 813) is amended—
 (1)by striking A controlled and inserting (a) In general.—A controlled; and (2)by adding at the end the following:
				
 (b)DeterminationIn determining whether a controlled substance analogue was intended for human consumption under subsection (a), the following factors may be considered, along with any other relevant factors:
 (1)The marketing, advertising, and labeling of the substance. (2)The known efficacy or usefulness of the substance for the marketed, advertised or labeled purpose.
 (3)The difference between the price at which the substance is sold and the price at which the substance it is purported to be or advertised as is normally sold.
 (4)The diversion of the substance from legitimate channels and the clandestine importation, manufacture, or distribution of the substance.
 (5)Whether the defendant knew or should have known the substance was intended to be consumed by injection, inhalation, ingestion, or any other immediate means.
 (6)Any controlled substance analogue that is manufactured, formulated, sold, distributed, or marketed with the intent to avoid the provisions of existing drug laws.
 (c)LimitationFor purposes of this section, evidence that a substance was not marketed, advertised, or labeled for human consumption, by itself, shall not be sufficient to establish that the substance was not intended for human consumption..
			